 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514 Sommerville Construction Co. and International Un-ion of Bricklayers & Allied Craftsmen Local No. 4 of  Indiana and Kentucky, Merrillville  Chap-ter, affiliated with International Union of Brick-layers & Allied Craftsmen, AFLŒCIO.  Case 25ŒCAŒ25276 January 29, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On November 20, 1998, Administrative Law Judge James L. Rose issued the attached decision.  The General Counsel filed limited exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions,1 to modify the remedy,2 and to adopt the recommended Or-der as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Som-merville Construction Co., Indianapolis, Indiana, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(c).  ﬁ(c)  Make whole, with interest, the unit employees by paying the pension and other benefit funds contributions mandated by the relevant collective-bargaining agree-ments that the Respondent failed to make, and by remit-ting to the Union dues and other payments that employ-ees, through signed dues checkoffs, had authorized the Respondent to deduct from their wages, together with interest, as provided for in this decision.ﬂ                                                              1 The Respondent has not filed any exceptions to the judge™s deci-sion. 2 The General Counsel, in his limited exceptions, has requested that the Board modify the judge™s remedy to order that the Respondent remit to the Union dues and other payments that the Respondent should have deducted from the wages of employees who signed valid dues-checkoff authorizations, and that the Respondent mail the Notice to Employees to all employees that it employed at any time since October 31, 1995.   Regarding the dues-checkoff payments, it is well established that the Board requires an employer to reimburse the union for such payments that it failed to make under the collective-bargaining agreement, where employees have signed valid authorizations for the employer to deduct union dues from their wages.  W. J. Holloway & Son, 307 NLRB 487, fn. 3 (1992).  Accordingly, we shall modify the remedy to require that the Respondent make these payments.  Regarding the mailing of the notices, we agree with the General Counsel that there has been a significant amount of employee turnover in the Respondent™s work force since the Respondent repudiated its collective-bargaining agreement with the Union.  Although the General Counsel requests that the Board direct the Respondent to mail the no-tice to all employees that the Respondent employed at any time since executing its collective-bargaining agreement with the Union on Octo-ber 31, 1995, the evidence shows that the Respondent did not repudiate that agreement until about 3 or 4 months later.  In these circumstances, we shall order the Respondent to mail the notice to all employees that it employed at any time since February 1, 1996, the approximate date that the repudiation occurred.  2. Insert the following as paragraph 2(f) and reletter the subsequent paragraph accordingly. ﬁ(f)  Mail a copy of the attached notice to all employ-ees that the Respondent employed at any time since Feb-ruary 1, 1996, which was the approximate date that the Respondent repudiated its collective-bargaining agree-ment with the Union.  The notice shall be mailed to the last known address of each employee.  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 25, after being signed by the Respondent™s author-ized representative, shall be mailed immediately on re-ceipt by the Respondent, as directed above.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge.   APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT untimely repudiate the terms and conditions of our collective-bargaining agreement with International Union of Bricklayers & Allied Craftsmen Local No. 4 of Indiana and Kentucky, Merrillville Chap-ter, affiliated with International Union of Bricklayers & Allied Craftsmen, AFLŒCIO, and WE WILL NOT fail and refuse to recognize and abide by the terms of that agreement. WE WILL NOT refuse to bargain collectively with the Union by failing and refusing to adhere to the terms of the collective-bargaining agreement, including but not limited to making contractually required payments to pension and other benefit funds that are mandatory sub-jects of bargaining and making dues-checkoff payments on behalf of employees who have authorized us to deduct them from their wages. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL make whole, with interest, all employees in the bargaining unit for any losses they may have suffered as a result of our unlawful failure and refusal to adhere to the terms of the collective-bargaining agreement. WE WILL make whole, with interest, the unit employ-ees by paying the pension and other benefit funds contri-butions mandated by the relevant collective-bargaining agreements that the Respondent failed to make, and by remitting to the Union dues and other payments that em-327 NLRB No. 99  SOMMERVILLE CONSTRUCTION CO. 515 ployees, through signed dues checkoffs, had authorized 
the Respondent to deduct from their wages, together with 
interest. 
 SOMMERVILLE CONSTRUCTION 

COMPANY 
 Joseph P. Sbuttoni, Esq
.,  for the General Counsel
.. Robert S. Rifkin, Esq., 
of Indianapolis, Indiana, 
for the Respondent. 
Paul T. Berkowitz, Esq., of Chicago, Illinois, for the Charging 
Party
. DECISION STATEMENT OF THE CASE 
JAMES L. ROSE, Administrative Law Judge. This matter 
was tried before me on Septem
ber 10, 1998, at Indianapolis, 
Indiana, on the General Counsel
™s complaint which  alleged 
that the Respondent repudiated 
its collective-bargaining agree-
ment with the Charging Party in violation of Section 8(a)(5) of 
the National Labor Relations Act (the Act). 
The Respondent generally denied that it committed any vio-
lations of the Act and affirmativ
ely contends the contract which 
it entered into with the Charging Party was meant to be appli-
cable only to two specific projects. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments 
of counsel, I make the follow-
ing  FINDINGS OF FACT 
I. JURISDICTION The Respondent is a proprietorship owned and operated by 
Homer Sommerville and engaged in the construction industry 
as a masonry contractor throughout the State of Indiana and 
adjoining States. The Respondent 
annually performs services in 
excess of $50,000 in States other than Indiana. The Respondent 
admits and I conclude that he is an employer engaged in inter-
state commerce within the meaning of Section 2(2), (6), and (7) 

of the Act. II. THE LABOR ORGANIZATION INVOLVED 
International Union of Bricklayers & Allied Craftsmen Local 
No. 4 of Indiana and Kentucky, Merrillville Chapter, a/w Inter-

national Union of Bricklayers & Allied Craftsmen, AFLŒCIO is 
admitted to be, and I find is, a labor organization within the 
meaning  of Section 
2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
 Indiana Bricklayers Local No. 
4, Indiana/Kentucky (as the 
Union is styled in its collectiv
e-bargaining agreement with the 
Indiana Mason Contractors Statew
ide Association, Inc.) has  
geographical jurisdiction in Indiana and 24 counties in Ken-
tucky. Some years ago several Bricklayers locals combined to 
form Local No. 4. The Union now has 10 chapters, each of 
which has a defined geographical
 jurisdiction. The one in-volved in this matter is the Merrillville Chapter headed by Field 
Representative Dale Johnsen, with
 offices at Anderson, Indi-
ana. The Union has had successive collective-bargaining agree-
ments with the Indiana Mason Contractors Statewide Associa-
tion, Inc. (the Association). 
The one here involved was signed 
on August 17, 1995,1 to be effective until May 31, 1998. These 
parties have negotiated and executed a successor agreement. 
The Respondent has been in business 30 plus years during 
which period he has operated as a nonunion employer, although 
Sommerville testified that on some jobs he was required to pay 
union wages and did so. 
Sometime in mid-1995, Sommerville was solicited by repre-
sentatives of Trademark Construction Company to bid on two 
projectsŠone at Portage, Indiana, and the other at Michigan 
City, Indiana. Sommerville received the bids and began work-
ing on the Portage project in the late summer. After Sommer-
ville was on the project about 30 to 45 days, Johnsen and an-
other field representative of the Union visited the jobsite and 
ultimately concluded that masonry work was being done by 
nonmembers of the Union. They 
(along with a representative of 
the laborers union) requested a meeting with officials of 
Trademark and Sommerville. 
This meeting took place on Oct
ober 31. In essence, the Un-
ion™s representatives wanted Sommerville to sign the agreement 
they had with the Association. Sommerville protested that the 
wage rate was too high, however
 Steven Warne, the project 
manager for Trademark, offered 
to make up the difference, 
though he testified he was ﬁput outﬂ by the prospect. Johnsen 
told Warne that the Union could offer Market Recovery Pro-
gram for the specific projects. 
Though not detailed in the re-
cord, it appears that this pr
ogram would allow the Respondent to have more apprentices than contractually allowed. These are 
individuals  who have experience
 in the industry and are styled 
ﬁImprovers.ﬂ In effect, ﬁImproversﬂ are at the level of journey-

men, but do not receive the journeyman rate nor are all the 
fringe benefit  payments made for them. 
Sommerville maintains that he did not sign the contract at 
this time. His testimony was supported by Warne and Steve 
Flick, the construction superinte
ndent.  However, Sommerville   
did agree that he signed the Memorandum of Agreement,
2 as 
well as the Assent of Participat
ion (in the fringe benefits funds and apprenticeship training program) which Johnsen also 
signed. The memorandum is a form on which there is added by 
typewriter, ﬁSommerville Construction Company,ﬂ ﬁOctober 
31, 1995,ﬂ ﬁ31st,ﬂ ﬁOctober,ﬂ ﬁ5,ﬂ and ﬁMerrillville Chapter.ﬂ    
The assent is also a form, on which was typed ﬁ31stﬂ
2 and ﬁOc-tober 1995.ﬂ 
Sommerville, Warne, and Flick all testified that the union 
representatives had no documents with them on October 31 and 
that Sommerville did not sign the contract then.  Johnsen and 
his assistant, Jerry Brown, testified that they came to the meet-
ing with their  standard packet of materialsŠtwo copies each of 
the memorandum and the assent, a surety bond and a copy of 

the bound contract between the Union and the Association. 
They testified that Sommerville signed both sets of documents 
and that on November 1 Johnsen sent Sommerville one copy 
each of the memorandum and assent along Market Recovery 
Program  agreements for Portage and Michigan City. 
                                                          
 1 All dates hereafter are in 1995,
 unless otherwise indicated. 
2 Counsel for the Respondent apparently argues that the memoran-
dum was not a complete document since appearing at the bottom of the 
page is ﬁ21ﬂ indicating 
20 preceding pages.  Johns
en credibly explained 
that the association contract was orig
inally in long-page form, of which 
the memorandum was the 21st
 page. The association contract now, and 
in evidence, is in booklet form.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516He wrote: ﬁHere is what we agreed upon, please sign both 
sets of paper. We need this back as soon as possible to finalize 
the agreement. If you have any 
questions, please contact the 
Merrillville Chapter Union Hall.ﬂ According to Johnsen, he 
enclosed the Market Recovery Program agreements for Portage 
and Michigan City, each of which was two pages. According   
to Sommerville, enclosed was only the first page of each Mar-
ket Recovery Program agreement as well as the Assent of Par-
ticipation and the Memorandum of
 Agreement. Johnsen testi-
fied that Sommerville did not respond to his letter. Sommerville 
testified that sometime later he signed the memorandum and 
assent and sent them back to Johnsen. 
Since the Assent of Participation and the Memorandum of 
Agreement as well as the two Market Recovery Program 
agreements include typed portions 
(in the same font as that    
used in Johnsen™s letter), it appe
ars more likely than not that all 
these documents were  prepared 
in Johnsen™s office and sent to 
Sommerville. Since Sommerville in fact signed the assent and 
memorandum, and is uncredibly vague
 about whether he in fact 
returned anything to Johnsen, I credit Johnsen that Sommerville 
signed the agreements on October 31.
 I conclude that the packet 
sent to Sommerville included not only the two Market Recov-
ery Program agreements for him to sign, but also included cop-
ies of the memorandum and a
ssent which he had already 
signed. That the union representatives would have, and present to 
Sommerville, the packet of mate
rials is reasonable and consis-
tent with their aim of signing Sommerville as a participating    
contractor. The version of Johns
en and Brown is simply more 
credible and plausable than that of Sommerville, Warne, and 
Flick. Further, I credit Brown™s testimony that it was not their    
practice to include a Market Recovery Program agreement in 
their standard packet. Indeed, 
they had never before offered 
one.  However, exactly when Sommerville signed the agreements 
makes little difference.  Counsel for the Respondent has not 
suggested why it would matter whether Sommerville signed the 
memorandum and assent on Oct
ober 31 or sometime later. 
Sommerville, in fact, signed them and on the following Mon-

day replaced his current employ
ees and began contributing to 
the fringe benefit funds pursuant to the contract and the Market 
Recovery  Program. Four of the five journeymen on the payroll 
signed applications for member
ship and dues-checkoff authori-
zations. 
   Since leaving the Portage project, Sommerville has not 
complied with the terms of the Union™s contract with the Asso-
ciation, or the successor which became effective May 31, 
1998.3    B. Analysis and Concluding Findings 
 On these facts the General Counsel argues that the Respon-
dent repudiated a collective-barg
aining agreement in violation 
of Section 8(a)(5) of the Act. The Respondent argues that the 
                                                          
 3 At the outset of the hearing couns
el for the General Counsel moved 
to amend the complaint to allege 
that the Respondent™s repudiation of 
the contract includes this successo
r agreement. Counsel for the Re-
spondent objected to the amendment, but
 agreed to go forward with the 
hearing, since all witnesses were pres
ent, and to treat the Respondent™s 
liability under the successor as a compliance matter, should the Re-
spondent be found liable. Counsel for the General Counsel and the 
Charging Party agreed to this pro
cedure and I granted the amendment. 
agreement he signed was ﬁsite specificﬂ limited to the two pro-
jects of Portage and Michigan City. 
While the Market Recovery Program agreements give some 
plausibility to Sommerville™s argument, the fact remains that he 
signed the memorandum and that
 document is clear and unam-
biguous:  1. The EMPLOYER recognizes the UNION as the sole 
and exclusive collective bargaining representative for and 

on behalf of the employees of the EMPLOYER now or 
hereinafter employed within the territorial or occupational  
jurisdictions of the UNION. 
2. The parties do hereby adopt the latest Agreement, 
and all approved amendments 
thereto, between the Union 
and the Indiana Statewide Association, and agree to be 
bound by all of the terms and conditions thereof for the 
duration of such Agreement and for the period of any sub-
sequent extensions including 
any amendments which may 
be subsequently made and 
any subsequent Agreements. 
3. The parties agree to be bound by the terms and con-
ditions of any  Trust Fund Ag
reements identi
fied in the aforesaid Agreement and amendments thereof, accepting 
and ratifying the appointment of the employer Trustees 
and their successors for the aforesaid period. 
 Article II of the agreement between the Association and Lo-
cal No. 4 states that it  ﬁshall be
 in effect within the boundaries 
of the State of Indianaﬂ and ce
rtain counties of Kentucky and: 
    A. This AGREEMENT covers all construction work 
within the jurisdiction of the International Un-
ion, as defined in the Constitution of the Interna-
tional Union, as well as all other work normally 
and   traditionally assigned to and performed by 
employees represented by
 the InternationalUn-
ion of Bricklayers and Allied Craftsmen. He 
bound himself to the terms of the Association 

contract.  There is no language in either the memorandum or the asso-
ciation contract which would suggest that the Respondent™s 
obligations be limited only to hi
s work at Portage and Michigan 
City. The clear language of these agreements ﬁbelie any sug-
gestion that the parties intended only a single-project agree-
ment.ﬂ  
Cowboy Scaffolding 
326 NLRB 1050Œ1051 (1998). 
I conclude that Johnsen offered the Market Recover Program 
for these two projects but he di
d not thereby alter the specific 
terms of the memorandum and the association contract.    John-sen did not agree that the Sommerville™s acceptance of  the 
association contract would be 
limited to these two sites. But 
even if Sommerville could be credited, an oral understanding in    

variance of a written contract cannot be given controlling ef-
fect. As the Board said in 
W. J. Holloway & Son
, 307 NLRB 
487 fn. 1 (1992): 
    We find, in agreement with the judge, that the Respondent™s 
written, executed 1987 agreement with the Union is control-
ling, and that any contrary oral understanding between them, 
i.e., that  the contract would apply only to the current job, 
could not be given effect because it would not merely explain 
or clarify but rather invalidate and nullify the parties™ written 
agreement.   [Citations omitted.] 
    SOMMERVILLE CONSTRUCTION CO. 517    The Respondent™s basic contention is there was no meeting of 
the minds, and  therefore no enforceable contract. I reject this 
argument, under the above author
ity and I further note that 
within days of the October 31 meeting, Sommerville began 
complying with the terms of the agreement. I therefore con-
clude that Sommerville was bound by an enforceable contract 
and that his failure to abide by its terms violated Section 8(a)(5) 
of the Act. The Respondent shoul
d be ordered to comply with 
the terms of the association agreement and make whole all 

employees, and the fringe benefit 
trusts, for any losses suffered 
as a result of  hi
s repudiation of it. 
REMEDY Having concluded that the Respondent breached his obliga-
tions under his agreement with the Union, I shall recommend 
that he be ordered to make w
hole all employees who have not 
received the contractually required wages in the manner pre-
scribed in Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th Cir. 1971), and reimburse them for any    

expenses they may have incurred because of his failure to make 
the required contributions to the fringe benefit funds, as set 
forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn.2 (1980),    
enfd. Mem. 661 F.2d 940 (9th Cir. 1981), and the fringe bene-

fits funds, in accordance with Merryweather Optical Co.
, 240 
NLRB 1213 (1979), all amounts owing to be paid with interest    
as provided in New Horizons for the Retarded
, 283 NLRB 1173 
(1987). Whether and to what  exte
nt this make-whole remedy is 
applicable to the association 
contract effective May 31, 1998, 
will be determined in the compliance phase of this matter. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the  following recommended
4 ORDER The Respondent, Sommerville Construction Company, Indi-
anapolis, Indiana, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Untimely repudiating the terms and conditions of its col-
lective-bargaining agreement with International Union of 

Bricklayers & Allied Craftsmen Local No. 4 of Indiana and 
Kentucky, Merrillville Chapter, a/w International Union of 
Bricklayers & Allied Craftsmen, AFLŒCIO, and failing and 
refusing to recognize and abide by the terms of that agreement. 
(b) Refusing to bargain collectively with the Union by failing 
and refusing to adhere to the terms of the collective-bargaining 
agreement, including, but not l
imited to, making contractually 
required payments to pension a
nd other benefit funds that are 
mandatory subjects of bargaining. 
(c) In any like or related manner interfering with, restraining,  
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the   Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of  the Act. 
(a) On request, recognize and bargain with the Union as the 
exclusive collective-bargaining representative of his employees 
in the following appropriate unit:  
All work  performed by employees of the Respondent within 
the jurisdiction of the International Union, as defined in the 
Constitution of the International Union of Bricklayers & Al-
lied Craftsmen, AFLŒCIO.  
 (b) Make all employees in the 
bargaining unit whole, with 
interest, for any losses they may have suffered as a result of the 
Respondent™s unlawful failure a
nd refusal to adhere to the 
terms of the collective-bargaining agreement in the manner set 
forth in the remedy section . 
(c) Make the pension and other 
benefit funds that are manda-tory subjects of bargaining whole for the losses they have suf-
fered as a result of the Respondent™s unlawful failure and re-
fusal to make the contractually required payment to those 
funds. (d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment  records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by Region 25, post at its cur-
rent jobsites within the geographic area encompassed by the 
appropriate unit and at its place of business in Indianapolis, 
Indiana, copies of the attached notice marked ﬁAppendix.ﬂ
5 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 25 after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has  gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and    
former employees employed by the Respondent at any time 
since October 31, 1995. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director in a sworn certif
ication of a responsible offi-
cial on a form provided by the Region attesting to the steps that 

the Respondent has taken to comply. 
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 